Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 1 of 12 PageID 1




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

 JANIS DENNERT

       Plaintiff,

 v.                                  Case #________________________

 LIFE INSURANCE COMPANY
 OF NORTH AMERICA

       Defendants.

 ________________________________/

                              COMPLAINT

       The Plaintiff, JANIS DENNERT (hereafter referred to as

 “DENNERT”) sues the Defendant, LIFE INSURANCE COMPANY OF

 NORTH AMERICA (hereafter referred to as “LINA”), and states:


       1.     This is an action for relief under the Employee Retirement

 Income Security Act (ERISA), 29 U.S.C. § 1001 et. seq.

       2.     This Court has jurisdiction pursuant to ERISA § 502, 29

 U.S.C. §1132.

       3.     LINA is an insurance company licensed to transact business

 in Florida, which is or was at all relevant times engaged in business in

 this District.

       4.     DENNERT lives in this District.


                                   -1-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 2 of 12 PageID 2




       5.    DENNERT is and/or was a participant in each of the plans,

 funds, programs, or arrangements described herein, or in the

 alternative, was at all times relevant a participant in each of the plans,

 funds, programs, or arrangements described herein.

       6.    DENNERT is and/or was a former employee of QUEST

  DIAGNOSTICS, INC.

       7.    At all relevant times, DENNERT was a participant in an

 employee benefit plan providing disability benefits sponsored by her

 employer, QUEST DIAGNOSTICS, INC. (“the Plan”).

       8.    QUEST DIANGOSTICS, INC. is the Plan Sponsor for the

 Long Term Disability Plan.

       9.    LINA is the Claim’s Administrator for the Long Term

 Disability Plan.

       10.   QUEST DIAGNOSTICS, INC. played no part in the

 administration of the plan or claims determination those determinations

 were made by LINA.

       11.   QUEST DIAGNOSTICS, INC. funded its Plan by purchasing

 a group policy of insurance (Policy #FLK-980031) issued by LINA. A copy

 of the Long Term Disability policy is attached hereto as Exhibit “A”.

       12.   LINA made benefits determinations under the group policy,

 including the determination made on Plaintiff’s claim.


                                    -2-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 3 of 12 PageID 3




       13.     The Plan’s terms do not grant discretionary authority to

 LINA, or alternatively, the Plan Administrator or Plan Sponsor did not

 properly delegate discretion to LINA. De novo review applies to this

 action.

       14.     LINA not only decides which claims are paid under the Long

 Term Disability Plan, but it also pays any such claims from its own

 assets. To the extent that the court determines that de novo review does

 not apply, the following factors must be considered:

             a) LINA’s conflict of interest based on its paying claims when

               the funds at stake are not plan assets, but instead are LINA

               assets; and

             b) As the insurer of the Plan which also makes claim

               determinations,   LINA       is   subject   to   a   higher   than

               marketplace duty as an ERISA fiduciary.



               Standard of Review Unrelated to Claim Decision

       15.     The Long Term Disability group policy was drafted in its

 entirety by LINA.

       16.     The Long Term Disability group policy is a contract of

  adhesion.




                                      -3-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 4 of 12 PageID 4




       17.   QUESTS DIAGNOSTICS, INC. and LINA use the group

 insurance policy (Exhibit A) as both the Plan document and policy

 language.

       18.   No other plan documents exist other than the group

 insurance policy (Exhibit A).

       19.   No originating plan document exists which instituted the

 LINA disability plan.

       20.   No originating plan document or other document exists in

 which QUEST DIAGNOSTICS, INC. reserved any discretionary

 authority to itself in relation to the LINA disability plan.

       21.   The employees or agents of QUEST DIAGNOSTICS, INC.

 and LINA did not discuss or correspond about the existence, meaning, or

 significance of delegating discretionary authority from QUEST

 DIAGNOSTICS, INC. to LINA before purchasing the group insurance

 policy to fund its disability plan.

       22.   At    the   inception     of    its   disability   plan,   QUEST

 DIAGNOSTICS, INC. did not retain to itself the authority to delegate

 discretionary authority of any type to an insurance company from which

 it was to purchase an insurance policy to fund the Plan.

       23.   At the time it purchased the Long Term group disability

 insurance policy from LINA, QUEST DIAGNOSTICS, INC. did not have


                                       -4-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 5 of 12 PageID 5




 any discretionary authority which it could delegate to an insurance

 company.

       24.   No document prepared by LINA delegates any discretionary

 authority to QUEST DIAGNOSTICS, INC.

       25.   There is no mention of any delegation of discretion within

 the four corners of the Long Term Disability insurance policy.

       26.   QUEST       DIAGNOSTICS,         INC.     was   not   delegated

 discretionary authority such that its claim decision is entitled to a

 discretionary or arbitrary and capricious standard of review, because or

 one or more of the following:

             a)     LINA never had the authority to delegate discretion to

 QUEST DIAGNOSTICS. following the inception of its disability plan;

             b)     Discretionary authority is a material concept that

 LINA never discussed with QUESTS DIAGNOSTICS, INC.

             c)     The Long Term group insurance policy are a contract

 of adhesion drafted entirely by the funding source company which cannot

 inject discretion into the plan for the first time;

             d)     If it had power to delegate discretion, LINA did not

 properly delegate discretionary authority over claims decisions to

 QUESTS DIAGNOSTICS, INC.; or

       27.   De novo review applies to this action.


                                      -5-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 6 of 12 PageID 6




         28.   To the extent that this court determines that de novo review

 does not apply to this action, LINA pays claims from its own general

 assets as the claims decision maker and funder of the group insurance

 policy and QUEST DIAGNOSTICS, INC. operates under a conflict of

 interest.

         29.   LINA is the Plan’s claims administrator; handling claims

 under the insurance policy.

         30.   Any claims paid under the Long Term Group Insurance

 Policy, are paid by LINA entirely from LINA’s assets.

         31.   No assets of QUEST DIAGNOSTICS, INC. are used to pay

 claims under the Long Term group insurance policy.


                         Long Term Disability Benefits

         32.   DENNERT      restates     and   incorporates   by   reference

 paragraphs 1-31.

         33.   DENNERT stopped working due to her debilitating

 conditions on May 12, 2020.

         34.   DENNERT was denied Short Term Disability benefits on

 December 13, 2020.

         35.   DENNERT filed a Short Term Disability appeal on April 8,

 2021.



                                       -6-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 7 of 12 PageID 7




       36.   LINA approved DENNERT for Short Term Disability

 benefits through November 3, 2020.

       37.    DENNERT requested the Long Term Disability Application

 on December 15, 2020.

       38.   DENNERT submitted her Long Term Disability Application

 to LINA on January 26, 2021.

       39.   LINA denied DENNERT Long Term Disability benefits on

 April 6, 2021.

       40.   DENNERT filed an appeal on April 14, 2021, submitting the

 same evidence that was sent with the Short Term Disability appeal.

       41.   DENNERT enclosed 689 pictures of her bowel movements

 with time stamps showing the severity of her gastrointestinal issues.

       42.   DENNERT       suffers   from        constant   nausea,   bloating,

 cramping abdominal pain, and fluctuates between having constipation

 and diarrhea. DENNERT provided evidence in her appeal of having

 intermittent episodes of blood in her stool.

       43.   DENNERT has objectively proven the extreme symptoms

 she suffers from due to her gastrointestinal issues.

       44.   DENNERT        provided       her      gastroenterologist,   Amy

 Strickland, M.D. with hundreds of photos of her stool. Dr. Strickland has

 not released DENNERT to return to work.


                                     -7-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 8 of 12 PageID 8




       45.   On December 19, 2020, Dr. Strickland stated DENNERT

 requires a job which permits immediate access to the bathroom as

 DENNERT’s flare ups are so severe. Dr. Strickland stated DENNERT

 would be away from her workstation for at least 30 minutes each time

 she has a flare up. Dr. Strickland stated DENNERT does not have an

 advanced notice of when she will need a restroom break and would need

 to go immediately.

       46.   On May 27, 2021, LINA approved DENNERT for Long Term

 Disability benefits through November 22, 2020, but denied benefits after

 November 22, 2020.

       47.   On May 27, 2021, LINA sent an Occupational Analysis by

 Stacey Nidositko, MS, CRC, a Specialists Review by Christopher Krouse,

 M.D, and a Specialist Review by Venkat Mohan, M.D to DENNERT to

 review before a final decision was issued.

       48.   LINA upheld the denial on June 10, 2021.

       49.   Despite submitting 689 pictures of her bowel movements,

 LINA still denied DENNERT Long Term Disability benefits, claiming

 her gastrointestinal issues do not cause restrictions and limitations.

       50.   LINA stated DENNERT exhausted all administrative levels

 of appeal, and no further appeals would be considered.




                                    -8-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 9 of 12 PageID 9




       51.    LINA has refused to pay the benefits sought by DENNERT

 and as ground for such refusal has alleged that Plaintiff does not meet

 the definition of disability.

                         Benefits in Controversy

       52.    DENNERT is entitled to Long Term Disability benefits

 under the Plan since November 23, 2020, through the date of filing this

 action.

       53.    DENNERT has met the definition of total disability based

 upon restrictions and limitations stemming from Crohn’s Disease,

 intermittent and unpredictable bowel movements, laryngopharyngeal,

 right rotator cuff tear, arthritis, degeneration of lumbar interventional

 disc, degenerative joint disease of the shoulder region, lumbar

 spondylosis, sacroiliac joint pain, mechanical back pain, and carpal

 tunnel.

       54.    DENNERT’s          treating    physician’s   notes   prove   her

 restrictions and limitations have not improved since LINA refused to pay

 Long Term Disability benefits.

       55.   DENNERT has not been released back to work.

       56.    LINA claims DENNERT does not meet the definition of

 disability after following peer reviews by physicians that have not even

 examined DENNERT.


                                       -9-
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 10 of 12 PageID 10




         57.      DENNERT’s gross monthly LTD benefit is $1,794.

         58.      There are 7.23 months of past due monthly benefit payments

   owed through the date of filing this action therefore LINA has deprived

   DENNERT of the aggregate sum of $12,278.98.

         59.     Plaintiff is entitled to benefits herein because:

               a) The benefits are permitted under the Plan.

               b) Plaintiff has satisfied all conditions to be eligible to receive

                  the benefits.

               c) Plaintiff has not waived or relinquished entitlement to the

                  benefit.

         60.      Each monthly benefit payment owed since November 23,

   2020, is a liquidated sum and became liquidated on the date the payment

   was due and payable. Plaintiff seeks prejudgment interest on each such

   payment.

         61.      Pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g), DENNERT

   is entitled to an award of reasonable attorney fees and costs incurred in

   an action brought under ERISA. Plaintiff has been required to obtain

   the undersigned attorney to represent her in this matter and has agreed

   to a reasonable attorney fee as compensation to her for her services.




                                         - 10 -
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 11 of 12 PageID 11




           WHEREFORE, the Plaintiff, DENNERT, asks this Court to enter

   judgment against the Defendant, LINA, a foreign corporation, finding

   that:

                a) The Plaintiff is entitled to Long Term Disability benefits

                   from November 23, 2020, through the filing of this

                   lawsuit; and

                b) The Plaintiff must be awarded benefits in the amount not

                   paid to the Plaintiff from November 23, 2020, to the date

                   of filing this lawsuit total of $12,278.98 together with

                   prejudgment interest at the legal rate on each monthly

                   payment from the date it became due until the date it is

                   paid; and

                c) The Plaintiff must be awarded reasonable attorney fees

                   and costs incurred in this action; and

                d) For such other and further relief as this Court deems just

                   and proper, including but not limited to:

                   1. a declaration that Plaintiff’s same claim for benefits
                      continues after the last date of benefits awarded by the
                      Court, without need to file a new application for
                      benefits, and

                   2. remanding Plaintiff’s claim to the Plan Administrator
                      for further action to address continuing benefits after
                      the final date of benefits awarded by this Court, and



                                      - 11 -
Case 8:21-cv-01452-WFJ-SPF Document 1 Filed 06/15/21 Page 12 of 12 PageID 12




                 3. ordering Defendant to advise Plaintiff’s former
                    employer or any other necessary entity that benefits
                    in this action were properly paid through the date of
                    this Court’s Order awarding benefits for purposes of
                    coordinating or reinstating any ancillary benefits
                    which should properly be paid or for which coverage
                    should be awarded as a result of Plaintiff’s receipt of
                    disability benefits under the Plan.

   DATED this 15th day of June 2021.

                                       _/s/ William C. Demas___________
                                       WILLIAM C. DEMAS, ESQUIRE
                                       Florida Bar # 0142920
                                       JOHN V. TUCKER, ESQUIRE
                                       Florida Bar # 0899917
                                       TUCKER LAW GROUP, P.A.
                                       5235 16th St. North
                                       St. Petersburg, FL 33703
                                       Tel.: (727) 572-5000
                                       Fax: (727) 571-1415
                                       demas@tuckerlawgroup.com
                                       tucker@tuckerlawgroup.com
                                       Attorneys and Trial Counsel for
                                       Plaintiff




                                    - 12 -
